Case: 19-60415     Document: 00515604496         Page: 1     Date Filed: 10/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 16, 2020
                                  No. 19-60415                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Rosa Maria Navarrete-Lopez,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 042 434


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rosa Maria Navarette-Lopez, a native and citizen of El Salvador,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) denying her motion to reopen and terminate her removal proceedings




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60415      Document: 00515604496           Page: 2     Date Filed: 10/16/2020




                                     No. 19-60415


   in light of Pereira v. Sessions, 138 S. Ct. 2105 (2018). We address her
   contentions in turn.
          Navarette-Lopez’s argument that the BIA abused its discretion by
   finding her motion to reopen untimely is moot because the Board did not
   dismiss the motion on timeliness grounds.
          There is no merit to Navarette-Lopez’s Pereira-based contentions
   that, owing the failure of the Notice to Appear to list the date and time of the
   removal hearing—and notwithstanding her receipt of a corrective Notice of
   Hearing—she did not receive proper statutory notice of the hearing, the
   immigration court lacked jurisdiction to order her removed, and the “stop-
   time” rule of 8 U.S.C. § 1229b(d)(1)(A) was never triggered, rendering her
   eligible for cancellation of removal. Both the BIA and this court have
   previously rejected such arguments. See Pierre-Paul v. Barr, 930 F.3d 684,
   688-93 (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020); Matter of
   Mendoza-Hernandez, 27 I. & N. Dec. 520, 529-35 (BIA 2019); see also Yanez-
   Pena v. Barr, 952 F.3d 239, 245-46 (5th Cir. 2020), petition for cert. filed (U.S.
   Apr. 8, 2020) (No. 19-1208).
          We may consider Navarette-Lopez’s argument that the BIA erred by
   not exercising its discretion to reopen her removal proceedings sua sponte
   because she raises legal and constitutional challenges to that decision. See
   Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019).             However, her
   arguments that the Board abused its discretion by not exercising its sua
   sponte discretion and, by doing so, violated her due process and equal
   protection rights are unavailing. “[D]ue process claims are not cognizable in
   the context of reopening proceedings.” Id.   Moreover, to the extent
   Navarette-Lopez’s due process claim relies on Pereira, it lacks merit. See
   Pierre-Paul, 930 F.3d at 688-93. Lastly, there is no equal protection violation
   because, under Pierre-Paul and Mendoza-Hernandez, aliens served with a




                                           2
Case: 19-60415      Document: 00515604496          Page: 3   Date Filed: 10/16/2020




                                    No. 19-60415


   valid Notice to Appear and aliens served with an initially defective Notice to
   Appear that is subsequently cured by a Notice of Hearing are treated the
   same with respect to the immigration court’s jurisdiction and the
   presumption of proper notice. See generally United States v. Abou-Kassem, 78
F.3d 161, 165 (5th Cir. 1996).
          Navarette-Lopez fails to show that the BIA abused its discretion by
   denying her motion to reopen. See Barrios-Cantarero v. Holder, 772 F.3d
1019, 1021 (5th Cir. 2014). Accordingly, the petition for review is DENIED.




                                         3